DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	Applicant's election of claims 1-14 and 23-25, without traverse, has been acknowledged.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin  (US Pat. 8030775).

Regarding claim 23, Lin discloses an electronic system/assembly including an electronic package (EP), the EP comprising:
a substrate (100 in Fig. 5A; col. 6, line 7); 
a first pad/contact (see contact point 150a in Fig. 5A; col. 9, line 24) over the substrate;
a conventional trace/interconnect of an interconnection layer (see 130 over 120 in Fig. 5A; col. 6, line 13) over the substrate;
a conventional polymeric passivation layer (PL) comprising solder resist (SR)/polyimide material (see 200 in in Fig. 5A; col. 10, lines 7-10) over the trace and the first pad;
a trench into the SR (see openings in 200 filled by 230 in Fig. 5A, 200a in Fig. 3; Col. 10, line 4), the trench extending over/above the trace; and
a conductive plate (see layers 210, 220, 230 in Fig. 5A; col. 20, line 60- col. 21, line 15) in the trench, wherein the conductive plate is electrically coupled to the first pad by a via (see bottom portion of the opening in 190 in Fig. 5A, the via not numerically referenced); and 
the EP being configured to have a die/chip being electrically coupled thereto, as required (the die not shown in Fig. 4N/5A; col. 19, lines 45-55)                               
(Fig. 4N, 5A).

Regarding claims 24-25 respectively, Lin discloses the entire claimed structure as applied to claim 23 above, wherein:
the EP being configured to have a board being electrically coupled thereto (the board not shown in Fig. 4N/5A; col. 19, lines 45-55); and 
the first pad is laterally adjacent to the trace (see 150a and 130 respectively in Fig. 5A), wherein the trace has a first end and a second end, and wherein the conductive plate covers the trace (see left/right sides/ends of 130 and 230 respectively in Fig. 5A) from the first end to the second end.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin  (US Pat. 8030775).

Regarding claim 1, Lin discloses an electronic package (EP), comprising:
a substrate layer (100 in Fig. 5A; col. 6, line 7); 
a conventional trace/interconnect of an interconnection layer (see 130 over 120 in Fig. 5A; col. 6, line 13) over the substrate layer;
a first pad/contact (see contact point 150a in Fig. 5A; col. 9, line 24) over the substrate layer;
a conventional polymeric passivation layer (PL) comprising solder resist (SR)/polyimide material (see 200 in in Fig. 5A; col. 10, lines 7-10) over the trace and the first pad;
a trench into the SR (see openings in 200 filled by 230 in Fig. 5A, 200a in Fig. 3; Col. 10, line 4),  the trench extending over/above the trace; and
a conductive plate (see 210, 220, 230 in Fig. 5A; col. 20, line 60- col. 21, line 15) in the trench, wherein the conductive plate is electrically coupled to the first pad by a via (see bottom portion of the opening in 190 in Fig. 5A, the via not numerically referenced) that extends from a bottom surface of the trench through a dielectric PL (190 in Fig. 5A; col. 7)                              
(Fig. 5A).
Lin does not explicitly teach the via extending through the SR PL.
	Lin further teaches using conventional dielectric insulating/PL comprising a variety of materials including polymeric materials such as polybenzoxazole,  SR/polyimide, etc., as required (see col. 6, lines 15-30, col. 10, lines 5-10, col. 18, lines 25-30, etc.).
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the via extending through the SR, so that the desired dielectric properties of the PL can be achieved, trench-via processing through the SR can be simplified and the PL adhesion/bonding reliability can be improved in Lin’s EP. 
		 
Regarding claims 2-3 respectively, Lin teaches substantially the entire claimed structure as applied to claim 1 above, wherein:
- the trace has a first end and a second end, and wherein the conductive plate covers the trace (see left/right sides/ends of 130 and 230 respectively in Fig. 5A) from the first end to the second end, and 
- the first pad is laterally adjacent to the trace (see 150a and 130 respectively in Fig. 5A).

Regarding claims 4, 6 and 7 respectively, Lin teaches substantially the entire claimed structure as applied to claim 1 above, wherein:
a solder resist opening (SRO) through the SR, the SRO exposing a surface of a second pad (see 200a in 200 and 150c respectively in Fig. 5A/3); 
a surface finish is over the surface of the second pad (see adhesion layer 210 over 150c in Fig. 5A; col. 11, line 32); and 
a surface finish is over a surface of the conductive plate (see barrier 240 over 230 in Fig. 5A; col. 12, line 53).

Regarding claim 8, Lin teaches substantially the entire claimed structure as applied to claim 1 above, wherein the conductive plate is electrically coupled to a plurality of first pads by a plurality vias (see 230 and  150a, 150b respectively in Fig. 5A).

Regarding claim 9, Lin teaches substantially the entire claimed structure as applied to claim 1 above, wherein a thickness of SR between a bottom surface of the conductive plate and a top surface of the trace is as high as 7.2 microns (see col. 7, line 63- col 8, line 3).

Regarding claims 10-11 respectively, Lin teaches substantially the entire claimed structure as applied to claim 1 above, wherein:
a seed  layer (see 220, 230 and 200 respectively in Fig. 5A) is between the conductive plate and the SR (see 220, 230 and 200 respectively in Fig. 5A); and 
the seed layer is present between the via and the first pad (see 220, the via through 190 150a respectively in Fig. 5A).

Regarding claims 13-14 respectively, Lin teaches substantially the entire claimed structure as applied to claim 1 above, wherein;
the first pad being a conventional ground pad, as required (see col. 9, lines 23-26); and 
the trace of the interconnection layer being conventionally configured for input-output propagating signals, as required (see col. 3, lines 32-33, col. 9, lines 23-26 is for propagating signals.
  
4.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin  (US Pat. 8030775) in view of Kodama et al., (US Pat. Appln. Pub. 2008/0247704, hereinafter Kodama). 

Regarding claims 5 and 12 respectively, Lin teaches substantially the entire claimed structure as applied to claims 1 and 4 above, except: a) a solder bump in the SRO, and b) the SR comprising palladium, gold, silver, ruthenium, cobalt, copper, nickel, titanium, aluminum, lead, silicon, or tantalum particles.
	Kodama teaches an EP comprising:
a conventional solder bump in a SR (see 137 in Fig. 1; para 0217); and 
the SR including particles comprising aluminum, silicon, etc., (see para 0010-0013) to provide improved optical exposure/etching performance and thermal expansion mismatch among the substrates of the EP.

Lin and Kodama are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Kodama, so that the pad bonding strength, thermal expansion mismatch and the processing performance can be improved in Lin’s EP. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811